DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on May 13, 2020. 
Claims 1-12 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. EP19174700, filed on May 15, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is an independent apparatus claim claiming a manipulator with the system limitations recited by claim 1. This claim should fully write-out all desired limitations of claim 1. Appropriate correction is required. In addition, by making Claim 9 independent, there is no confusion on if whether “a manipulator” in Claim 9 is the same “a manipulator” mention in Claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-2, 8, 10, 12 and the respective dependent claims 3-7, 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The limitations in claims 1-2, 8, 10, 12 that recite “performable, configurable, pre-definable, and certifiable” and the like are unclear. Use of the suffix -able creates unclear language. For instance, configurable leads one to interpret that X is able to be configured to perform Y – this leads one to be uncertain if X is actually configured perform Y or if X is configured to do something else but could be capable of being configured to perform Y. Basically, it is unclear if these are required or optional limitations. This could be easily resolved by using language such as “performed, configured, pre-defined, and certified.” For the purposes of compact prosecution, the claim limitation language is being treated as such.
Claim 10 also recites the limitation "setting up at least one changed or further application task on the second processor.” There is insufficient antecedent basis for this limitation in the claim as this limitation is the first mentioning of “second processor” in claim 10. This could be easily resolved by 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teschler (Developing a mixed safety-critical IIoT robotic arm).
Regarding Claim 1 (and similarly Claim 9), Teschler discloses:
A system for guiding movement of a manipulator, comprising: a first processor for performing control tasks relating to guiding the movement of a manipulator, the control tasks being performable in real-time and being performed while complying with pre-definable safety requirements; and (“In this scenario, the three main components are the mechanical robotic arm operation (process), the HMI/operator console, and the safety beam. The traditional approach to architecting this system would use one discrete processor to drive the HMI/operator console, one processor to control the robotic arm, 
at least one second processor (multiple processors cited (i.e. HMI/Operator console processor, process controller processor, safety controller processor, network controller processor [page 2-3]) for performing an application task comprising a path planning task and a task relating to processing user inputs, (“The HMI enables manual operation or movement by programming a sequence of moves (script) that can take place without human intervention.” [page 2])
the second processor being configurable to perform at least one changed or further application task. (“The secure world Nucleus application is responsible for both running the safety beam and rendering safe graphics on HMI/operator console” [page 7])
Regarding Claim 7, Teschler discloses:
wherein the system is formed as a controller for a manipulator. (“The robotic arm controller handles the HMI and process control and also implements safety inputs/interlocks.” [page 2])
Regarding Claim 8, Teschler discloses:
wherein the pre-definable safety requirements are certifiable. (“Multicore SoCs from semiconductor vendors and embedded software platforms from companies such as Mentor Graphics provide convergence-enabling software technology components that are pre-tested, hardened, certified, and available with long term support and maintenance options.” [page 5] and “In this environment, safety functions are certifiable to the IEC61508 SIL3 level.” [page 6])
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 2, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teschler (Developing a mixed safety-critical IIoT robotic arm) in view of Aoyama (US 20140316565)
Regarding Claim 2, Teschler does not explicitly disclose wherein the changed or further application task is performable and set up on the second processor with no reaction on the control task of the first processor. However, Aoyama discloses:
wherein the changed or further application task is performable and set up on the second processor with no reaction on the control tasks of the first processor. (“The processor 30 in the PMC unit 12 executes a predetermined sequence control program based on input data from the machine tool (not illustrated) acquired via a field bus 17 connected to the numerical control unit processor core 81…” [0032])
Since, the programmable machine control unit (PMC unit) is a processor that is able to have its programmed logic changed based on input from the machine and is connected to the host processor (numerical control unit), the PMC functions as a tool for implementing changed or further application tasks to the host program running on the numerical control unit without affecting the existing program on the numerical control unit.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Teschler to include the teachings of Aoyama in order to have a processor capable of implementing supplementary functions without need to modify the initial program.
Regarding Claim 10, Teschler discloses:
A method for changing or expanding an application task of a manipulator, the method comprising: performing the application task on a first processor, said application task comprising a path planning task;
performing, on the first processor, a task relating to processing user inputs; (“The HMI enables manual operation or movement by programming a sequence of moves (script) that can take place without human intervention.” and “HMI/Operator Console: The processor should be a high-end application processor with rich graphics support such as an ARM Cortex-A with GPUs.” [page 2])
performing control tasks relating to guiding movement a manipulator (“programming a sequence of moves (script)” [page 2]) on a second processor (201) in real time while complying with pre-definable safety requirements; and (“In this scenario, the three main components are the mechanical robotic arm operation (process), the HMI/operator console, and the safety beam. The traditional approach to architecting this system would use one discrete processor to drive the HMI/operator console, one processor to control the robotic arm, and one processor to implement the safety domain.” and “This robot application leverages ARM TrustZone hardware extensions to realize a mixed-critical environment on a single SoC where real-time safety functions are isolated from the HMI context. In this environment, safety functions are certifiable to the IEC61508 SIL3 level.” [page 6])
setting up at least one changed or further application task on the second processor; (“The secure world Nucleus application is responsible for both running the safety beam and rendering safe graphics on HMI/operator console” [page 7])
Teschler does not explicitly disclose setting up at least one change or further application task on the second processor and doing so with no reaction on the first processor. However, Aoyama discloses:
setting up the at least one changed or further application task with no reaction on the first processor. (“The processor 30 in the PMC unit 12 executes a predetermined 
Since, the programmable machine control unit (PMC unit) is a processor that is able to have its programmed logic changed based on input from the machine and is connected to the host processor (numerical control unit), the PMC functions as a tool for implementing changed or further application tasks to the host program running on the numerical control unit without affecting the existing program on the numerical control unit. 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the Teschler to include the teachings of Aoyama in order to have a second processor capable of implementing supplementary functions without need to modify the initial program on the first processor.
Regarding Claim 11, Teschler does not explicitly disclose wherein the changed or further application task is set up as an add-on or as a plug-in to existing application tasks. However, Aoyama disclosesH:
wherein the changed or further application task is set up as an add-on or as a plug-in to existing application tasks. (“The processor 30 in the PMC unit 12 executes a predetermined sequence control program based on input data from the machine tool (not illustrated) acquired via a field bus 17 connected to the numerical control unit processor core 81…” [0032])
The definition of an add-on or plug-in is a software that adds new functions to a host program without altering the host program itself (Encyclopedia Britannica). Since, the programmable machine control unit (PMC unit) is a processor that is able to have its programmed logic changed based on input from the machine and is connected to the host processor (numerical 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Teschler to include the teachings of Aoyama in order to have a second processor capable of implementing add-ons or plug-ins (supplementary functions) without need to modify the initial program on the first processor.
Regarding Claim 12, Teschler discloses:
wherein the pre-definable safety requirements are certifiable. (“Multicore SoCs from semiconductor vendors and embedded software platforms from companies such as Mentor Graphics provide convergence-enabling software technology components that are pre-tested, hardened, certified, and available with long term support and maintenance options.” [page 5] and “In this environment, safety functions are certifiable to the IEC61508 SIL3 level.” [page 6])

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teschler (Developing a mixed safety-critical IIoT robotic arm) in view of Wei (RT-ROS: A real-time ROS architecture on multi-core processors).
Regarding Claim 3, Teschler does not explicitly disclose a real-time operating system set up on the first processor. However, Wei discloses:
wherein a real-time operating system is set up on the first processor. ([3. RT-ROS])
It would have been obvious to one of ordinary skill in the art to provide Teschler with Wei should the task require a real-time operating system as a matter of design choice. Said provision would not have required undue experimentation nor produced an unexpected .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teschler (Developing a mixed safety-critical IIoT robotic arm) in view of Aoyama (US 20140316565), and further in view of Wei (RT-ROS: A real-time ROS architecture on multi-core processors).
Regarding Claim 4, neither Teschler nor Aoyama explicitly disclose a real-time operating system set up on the first processor. However, Wei discloses:
wherein a real-time operating system is set up on the first processor. ([3. RT-ROS])
It would have been obvious to one of ordinary skill in the art to provide Teschler with Wei should the task require a real-time operating system as a matter of design choice. Said provision would not have required undue experimentation nor produced an unexpected result since each teaching was used in a conventional manner and merely required programming the respective processors.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teschler (Developing a mixed safety-critical IIoT robotic arm).
Regarding Claim 5, Teschler discloses:
wherein the first processor is formed as a computer chip having a first, a second and a third core, the first core performing the control task, and the second and the third core performing a safety task. (“Process Controller: This is a relatively high-end processor with use-case specific features. For example, it could be a DSP if the primary function involves processing a large amount of data as in image processing. The controller can be an ARM Cortex-A, Cortex-R, or a DSP core.” “Safety Controller: Requires a relatively low-end 
Although Teschler initially discloses different controllers responsible for different tasks, he later discloses implementing multicore processors, with each core responsible for a different task (see page 3-4). It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Teschler with the teachings of Teschler because “This is far less complicated than implementing complex communication protocols between discrete processors. A single multicore processor also needs less power than multiple discrete processors and less supporting circuitry.” (Teschler, page 3)
Regarding Claim 6, Teschler discloses:
wherein the second processor comprises a multi-core processor. (“The design will require multi-processor PCBs or multiple PCBs, defining a communication architecture between the processors, and integration testing at both the hardware and software levels.” [page3])
Although Teschler initially discloses different controllers responsible for different tasks, he later discloses implementing multicore processors, with each core responsible for a different task (see page 3-4). It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Teschler with the teachings of Teschler because “This is far less complicated than implementing complex communication protocols between discrete processors. A single multicore processor also needs less power than multiple discrete processors and less supporting circuitry.” (Teschler, page 3)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664